                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 1 of 6




                                  1

                                  2

                                  3

                                  4                             IN THE UNITED STATES DISTRICT COURT

                                  5                         FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7      PROOFPOINT, INC., et al.,                     Case No. 19-cv-04238-MMC
                                                         Plaintiffs,                   ORDER DENYING PLAINTIFFS'
                                  8
                                                                                       MOTION FOR PRELIMINARY
                                                   v.                                  INJUNCTION
                                  9

                                  10     VADE SECURE, INCORPORATED, et
                                         al.,
                                  11                     Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is plaintiffs Proofpoint, Inc. ("Proofpoint") and Cloudmark LLC's
                                  14   ("Cloudmark") Motion for Preliminary Injunction, filed September 25, 2019. Defendants
                                  15   Vade Secure, Incorporated, Vade Secure SASU (collectively, "Vade"), and Olivier
                                  16   Lemarié ("Lemarié") have filed opposition, to which plaintiffs have replied. Additionally,
                                  17   with leave of court, defendants, on January 17, 2020, filed a sur-reply. Having read and
                                  18   considered the papers filed in support of and in opposition to the motion, the Court rules
                                  19   as follows.1
                                  20                                         BACKGROUND
                                  21          Plaintiffs allege Cloudmark and Vade are competitors, as each "develops and
                                  22   markets cyber security products." (See Compl. ¶ 7.)2 Plaintiffs also allege Lemarié, who
                                  23   now is employed by Vade, previously worked for Cloudmark as a Vice-President. (See
                                  24   Compl. ¶ 30.) According to plaintiffs, Lemarié, during his employment with Cloudmark,
                                  25

                                  26          1
                                              By order filed February 4, 2020, the Court took the matter under submission and
                                  27   vacated the hearing scheduled for February 7, 2020.
                                              2
                                  28              Cloudmark is owned by Proofpoint. (See Compl. ¶ 29.)
                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 2 of 6




                                  1    "was involved in many aspects of Cloudmark's technical development" and had

                                  2    "unfettered access to Cloudmark's technical documents and source code." (See Compl.

                                  3    ¶ 31). In November 2016, plaintiffs allege, Lemarié "tendered his formal resignation and

                                  4    left Cloudmark," and, in February 2017, began working as Vade's Chief Technology

                                  5    Officer. (See Compl. ¶¶ 38, 53.) Plaintiffs further allege that Lemarié, without permission

                                  6    from Cloudmark, disclosed Cloudmark's trade secrets to Vade, specifically, propriety

                                  7    information pertaining to Cloudmark's MTA product3 and Trident product,4 and that Vade

                                  8    then used the information in developing new products. (See Compl. ¶¶ 78-79.)

                                  9           Based on said allegations, plaintiffs allege defendants have misappropriated

                                  10   Cloudmark's trade secrets and that Lemarié has a breached a written agreement with

                                  11   Cloudmark, which agreement prohibited him from disclosing Cloudmark's trade secrets.

                                  12   On July 23, 2019, plaintiffs filed the instant action, asserting one federal claim under the
Northern District of California
 United States District Court




                                  13   Defend Trade Secrets Act and four state law claims for breach of contract.

                                  14                                           DISCUSSION

                                  15          By the instant motion, plaintiffs seek an order preliminarily enjoining defendants

                                  16   from using Cloudmark's trade secrets and requiring defendants to return to Cloudmark all

                                  17   such information in whatever form it is contained, as well as any materials derived

                                  18   therefrom.5

                                  19          "A preliminary injunction is an extraordinary remedy never awarded as of right."

                                  20   Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7, 24 (2008). "A plaintiff seeking a

                                  21   preliminary injunction must establish that he is likely to succeed on the merits, that he is

                                  22   likely to suffer irreparable harm in the absence of preliminary relief, that the balance of

                                  23

                                  24          3
                                                  An "MTA" is a "mail transfer agent." (See Cheng Decl. Ex. 27.)
                                  25          4
                                               "Trident" is the name Cloudmark used internally for its "anti-phishing email
                                  26   security solution." (See Compl. ¶ 37.)
                                              5
                                  27           To the extent the motion also includes a request for expedited discovery,
                                       specifically, to allow plaintiffs to begin discovery prior to the Rule 26(f) conference, such
                                  28   request is DENIED as moot.

                                                                                     2
                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 3 of 6




                                  1    equities tips in his favor, and that an injunction is in the public interest." Id. at 20. As an

                                  2    alternative to showing a likelihood of success on the merits, however, a plaintiff may

                                  3    establish "that serious questions going to the merits [have been] raised," provided such

                                  4    plaintiff also establishes "a balance of hardships that tips sharply toward the plaintiff," a

                                  5    likelihood of irreparable harm, and that the injunction is in the public interest. See

                                  6    Alliance for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131, 1135 (9th Cir. 2011)

                                  7    (internal quotation and citation omitted). Here, as set forth below, the Court first

                                  8    considers whether plaintiffs have shown a likelihood of success on the merits of their

                                  9    claims, or, alternatively, that a serious question going to the merits has been raised.

                                  10          To succeed on a claim for misappropriation of trade secrets,6 the plaintiff must,

                                  11   inter alia, offer evidence that "specifically identif[ies] [its] trade secrets" and "show[ ] that

                                  12   they exist." See MAI Systems Corp. v. Peak Computer, Inc., 991 F.2d 511, 522 (9th Cir.
Northern District of California
 United States District Court




                                  13   1993); see also Silvaco Data Systems v. Intel Corp., 184 Cal. App. 4th 210, 221 (2010)

                                  14   (holding "[i]t is critical to [a misappropriation of trade secrets] cause of action – and any

                                  15   defense – that the information claimed to have been misappropriated be clearly

                                  16   identified"), disapproved on other grounds, Kwikset v. Superior Court, 51 Cal. 4th 310,

                                  17   337 (2011).

                                  18          In the instant case, plaintiffs refer to the claimed trade secrets as "source code" for

                                  19   "Cloudmark's MTA and Trident solutions," as well as "schematics, and other business,

                                  20   technical, and financial information." (See Pls.' Mot. at 16:13-15; Pls.' Proposed Order at

                                  21   1:22-24.) With respect to Cloudmark's MTA product, plaintiffs state the "trade secret

                                  22   information describes the [MTA's] advanced functionalities and usability" and "includes

                                  23   unique implementation details, like source code, that enable the Cloudmark MTA to

                                  24   [perform its functions]." (See Pls.' Mot. 15:27-16:3.) With respect to Cloudmark's Trident

                                  25   product, plaintiffs state the "trade secret information includes technical information for

                                  26
                                  27          6
                                              As noted, plaintiffs' claims for breach of contract are based on a theory that
                                  28   Lemarié disclosed Cloudmark's trade secrets to Vade. (See Compl. ¶¶ 78-79.)

                                                                                       3
                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 4 of 6




                                  1    specific combinations of elements that together form effective techniques for detecting

                                  2    and filtering spear-phishing email attacks." (See id. at 16:6-9.) As discussed below, the

                                  3    Court finds the evidence plaintiffs offer by way of elaboration is not sufficiently specific to

                                  4    make out a prima facie case of trade secret misappropriation and, consequently, is

                                  5    insufficient to satisfy the first requirement for a preliminary injunction.

                                  6           First, although courts recognize source code may constitute a trade secret, see,

                                  7    e.g., Silvaco, 184 Cal. App. 4th at 218 (observing "source code for many if not most

                                  8    commercial software products is a secret"); Asset Marketing Systems, Inc. v. Gagnon,

                                  9    521 F.3d 748, 758 (9th Cir. 2008) (noting "source code may contain protected trade

                                  10   secrets"), a plaintiff, in seeking a preliminary injunction, must submit evidence that

                                  11   "sufficiently identifie[s] its source code secrets," see Citcon USA, LLC v. RiverPay, Inc.,

                                  12   2019 WL 2603219, at *2 (N.D. Cal. June 25, 2019). Here, plaintiffs, as noted, assert that
Northern District of California
 United States District Court




                                  13   the source code for Cloudmark's products includes trade secrets pertaining to

                                  14   "functionality," "usability," and "implementation." (See Pls.' Mot. at 15:27-16:3.) Standing

                                  15   alone, however, such assertions do not suffice to identify the claimed trade secrets, and

                                  16   plaintiffs have not pointed to any document in the record that does so. See Citcon USA,

                                  17   2019 WL 2603219, at *2 (denying motion for preliminary injunction where plaintiff did no

                                  18   more than "describe[ ] a few specific categories of source code"; providing, as example of

                                  19   sufficient disclosure, "a twenty-page identification of ten specific trade secrets" that

                                  20   "described the functionality of each, along with named files from [plaintiff's] code base

                                  21   reflecting the source code specific to each trade secret"); uSens, Inc. v. Chi, 2018 U.S.

                                  22   Dist. LEXIS 175570, at *6-7 (N.D. Cal. October 11, 2008) (finding plaintiff's description of

                                  23   "source code for the SLAM algorithm" as "fundamental to [plaintiff's] augmented and

                                  24   virtual reality products," did "not adequately identif[y]" its trade secrets); see also Integral

                                  25   Development Corp. v. Tolat, 675 Fed. Appx. 700, 703 (9th Cir. 2017) (finding, for

                                  26   purposes of summary judgment, triable issue existed as to whether plaintiff could prove it

                                  27

                                  28
                                                                                       4
                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 5 of 6




                                  1    owned trade secrets where plaintiffs "identified specific key aspects of its source code").7

                                  2           Second, although the "architecture" of a product, i.e., "the way in which [its]

                                  3    various components fit together as building blocks in order to form the unique whole," can

                                  4    constitute a trade secret, see Integrated Cash Management Services, Inc. v. Digital

                                  5    Transactions, Inc., 920 F.2d 171, 174 (2nd Cir. 1990) (internal quotation and citation

                                  6    omitted), a plaintiff must offer evidence to support a finding that such architecture is in

                                  7    fact a trade secret, see id. (affirming district court's finding "product's architecture" was

                                  8    trade secret, where record contained "extensive expert testimony" to support such

                                  9    finding). Here, plaintiffs, as noted, assert in their motion that one of Cloudmark's trade

                                  10   secrets consists of "technical information for specific combinations of elements"

                                  11   comprising Cloudmark's Trident product (see Pls.' Mot. at 16:6-9); additionally, in their

                                  12   reply, plaintiffs state Cloudmark's trade secrets "relate to" the "architecture" of
Northern District of California
 United States District Court




                                  13   Cloudmark's MTA product (see Pls.' Reply at 5:11-12). Plaintiffs have not, however,

                                  14   pointed to evidence identifying the aspects of the claimed combination of elements and

                                  15   architecture that are in fact trade secrets.

                                  16          In sum, as the record presently before the Court does not include evidence that

                                  17   sufficiently identifies the claimed trade secrets, plaintiffs have failed to show a likelihood

                                  18   of success on the merits or that serious questions going to the merits exist. See MAI

                                  19   Systems, 991 F.2d at 522 (vacating injunction where record included "no declaration or

                                  20   deposition testimony which specifically identifie[d] any trade secrets").8

                                  21
                                              7
                                  22           Although, in their complaint and various declarations filed in support of the instant
                                       motion, plaintiffs describe a number of MTA and Trident features, plaintiffs do not assert
                                  23   those features are trade secrets and, indeed, have filed in the public docket (see, e.g.,
                                       Compl. ¶¶ 32, 35, 55; Cheng Decl. Ex. 1 ¶ 7; Cheng Decl. Ex. 2 ¶¶ 96, 98) or distributed
                                  24   to Cloudmark customers (see, e.g., Cheng Reply Decl. Exs. 5-7), the documents in which
                                       those features are described.
                                  25          8
                                               In light of this finding, the Court does not address herein the additional
                                  26   requirements for a preliminary injunction. See Winter, 555 U.S. 7, 20, 23-24, 26 (2008)
                                       (holding plaintiff seeking preliminary injunction must establish all four elements; finding it
                                  27   unnecessary to consider whether plaintiffs established likelihood of success on merits
                                       where "the balance of equities and consideration of the overall public interest . . . tip[ped]
                                  28   sharply in favor of [defendant]").

                                                                                      5
                                         Case 3:19-cv-04238-MMC Document 126 Filed 02/20/20 Page 6 of 6




                                  1                                         CONCLUSION

                                  2          For the reasons stated above, plaintiffs' motion for a preliminary injunction is

                                  3    hereby DENIED.

                                  4          IT IS SO ORDERED.

                                  5

                                  6    Dated: February 20, 2020
                                                                                              MAXINE M. CHESNEY
                                  7                                                           United States District Judge
                                  8

                                  9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    6
